El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Antonia González Cádiz demandó a Antonio Roig y a la Juncos Central Company en solicitud de la nulidad de cierta, autorización judicial, la .cancelación de determinadas inscrip-ciones en el registro, la entrega de un terreno y el pago de. una indemnización de diez mil dólares. La demanda fue de-clarada sin lugar y la demandante apeló para ante esta Corte Suprema.
De las alegaciones y de las pruebas resulta que el 18 de febrero de 1911, Josefa González, madre con patria potestad sobre su bija menor no emancipada la actual demandante,' vecina de Humacao, presentó una solicitud- jurada en la Corte *36de Distrito de Iiumacao alegando que su hija era dueña de una finca de veintiséis cuerdas situada en la jurisdicción municipal de Humacao que le fué adjudicada en la testamen-taría de su padre en la suma de quinientos cincuenta dóla-res; que la finca estaba arrendada por cien dólares al año; que Antonio Eoig le había ofrecido comprar una cuerda de terreno de dicha finca para instalar una vía férrea, pagando por ella quinientos dólares; que el establecimiento de la vía daría más valor a la finca; que en nada se disminuía el pre-cio del arrendamiento por la segregación de la cuerda, y que el producto de la venta se emplearía en una finca urbana que rentaría ocho dólares al mes, por todo lo cual solicitaba la autorización de la corte para segregar y vender la expre-sada porción de terreno por el precio de quinientos dólares.
Se presentaron como prueba tres affidavits que contienen las manifestaciones de Julio Gray, Francisco Porrata y Am-fros García, todos en corroboración de lo consignado en la solicitud jurada y una certificación del Tesorero creditiva de que la finca de veintiséis cuerdas estaba valorada en $1,930 a los efectos contributivos.
La corte finalmente por una resolución fundada, concedió la autorización, y la venta se realizó por escritura pública otorgada el 21 de febrero de 1911. El comprador Eoig ven-dió luego la parcela a la Juncos Central Company que la posee en la actualidad. Ambas adquisiciones se inscribieron sin dificultad en el registro.
Sostiene la parte demandante que la autorización conce-dida es nula porque lo fué sin haberse Oído al fiscal y sin practicarse prueba.
1. La ley vigente sobre la materia en la época de la auto-rización está contenida en el artículo 222 del Código Civil Eevisado y en los artículos 80, 81 y 82 de la Ley de’Proce-dimientos Legales Especiales de 1905. Y en ninguno de dichos preceptos legales se exige la intervención del fiscal.
Esta misma cuestión fué resuelta por este tribunal en el *37caso de Busó et al. v. Busó et al., 19 D. P. R. 9, 15. La corte, por medio del Juez Asociado Sr. MacLeary, se expresó así:
“La ley vigente en la fecha en que fué dictada la orden sobre el expediente de utilidad y necesidad en el cual se fundó este pleito es un procedimiento que está contenido en los artículos 80 y 82 de la Ley sobre Procedimientos Legales Especiales, aprobada por la Le-gislatura de Puerto Rico en 9 de marzo de 1905, y en las enmiendas que se hicieron a dicha ley en el año 1907, y no en las disposiciones citadas en el Código de Enjuiciamiento Civil de España y de la Ley Hipotecaria. (Véase el artículo 85 de la Ley de Procedimientos Le-gales Especiales que deroga todas las leyes anteriores que estén en conflicto con la misma.) La ley vigente en la fecha en que se dictó la resolución apelada no exige los requisitos en cuyo incumplimiento se fundó la acción establecida por el demandante, o sea, la citación al fiscal y a los menores apelantes, citación al menor emancipado, falta de su consentimiento, etc. Esto resulta claramente de una lec-tura que se haga de los estatutos y de un estudio del curso de la legislación aprobada en esta isla con referencia a las cuestiones que están comprendidas en esta transacción.”
La apelante insiste en que el artículo 205 de la Ley Hipo-tecaria que fijaba la intervención del fiscal, estaba vigente; pero sus razonamientos no ban convencido a esta corte. En tal. virtud se aplica y afirma la doctrina del caso de Busó, supra.
2. El otro motivo de nulidad alegado es el de la falta de prueba. El artículo 82 de la Ley de Procedimientos Legales Especiales prescribe que cuando se trate de la enajenación de bienes inmuebles, como en este caso, se acompañará la certificación del precio con que figuran los bienes en el ca-tastro de contribuciones y se hará constar el precio mínimo que se piensa obtener. Estos requisitos se cumplieron debi-damente. Y prescribe además dicho artículo, lo que sigue:
“La corte admitirá y practicará las pruebas que se le ofrezcan sobre la utilidad o necesidad de la enajenación o gravamen y resol-verá en definitiva lo que procediere siendo apelable la resolución que se dicte.”
*38. Este último extremo es el único dudoso en este caso. A nuestro juicio ni antes ni abora podía ni puede concederse' por una corte autorización para vender o- gravar bienes de menores sin prueba de la necesidad o utilidad, de la transac-ción. La sola solicitud, no obstante estar jurada, no es sufi-ciente. Se necesita algo más. ¿Existió ese algo más en este caso? A nuestro juicio existió, aunque en una forma poco recomendable. Las cortes no deben aceptar meros affidavits en casos de esta naturaleza. Los testigos deben comparecer .personalmente y ser interrogados ante la corte y por la corte si ésta lo estimare necesario.-
Se ban citado los casos de Meléndez v. El Registrador, 17 D. P. R. 605, y Hermida v. Gestera, 23 D. P. R. 100.- En el primero se resolvió que “Le acuerdo con los artículos 390 y 391 de la Ley Hipotecaria, no derogados por ninguna ley posterior, la manera de presentar la prueba en los expedien-tes posesorios es compareciendo personalmente los testigos ante la corte que ba de dictar resolución en el expediente, única que tiene jurisdicción para recibir las declaraciones de los testigos, siendo ineficaces como medio de prueba las declaraciones juradas o affidavitsY en el segundo se de-cidió, copiando también del resumen, que “El objetó de los affidavits no es el de contener declaraciones para surtir efecto en los juicios. Los testigos ban de declarar oralmente o por medio de deposiciones-a fin de que la parte contraria como el juez, tengan oportunidad de aquilatar sus manifestar ciones. ”
La verdadera doctrina está contenida en los dos resúme-nes que anteceden. Los affidavits tienen el uso que la misma ley señala y que se indica en el curso de la opinión en el caso de Meléndez, supra, pero debe tenerse en cuenta que en el dicbo caso de Meléndez se interpretaba además de la Ley de Evidencia un precepto de la Ley Hipotecaria que expresa-mente exigía lo que sigue: “La información se verificará con dos o más testigos, vecinos propietarios * * * ” y en este *39caso la ley habla en general de pruebas y no puede negarse qne un affidavit puede utilizarse como prueba en ciertos casos.' El caso de Hermida, supra, era un pleito controvertido y aquí se trata de un procedimiento especial ex parte. De abí que aunque hayamos consignado nuestra opinión en el sen-tido de que es una práctica que no debe seguirse, no deba-mos concluir que por el solo hecho de haberse la corte ba-sado en la solicitud jurada, en la certificación del Tesorero y.-en las declaraciones juradas de tres personas presentadas en forma de affidavits, para conceder la autorización, sea ésta completamente nula, sobre todo, en ausencia absoluta no ya de fraude, sino de la más leve injusticia. Al contrario, ana-lizando los hechos, de ellos claramente surge la utilidad de la transacción autorizada.
Es un hecho que en Puerto Rico se ha venido dando a los affidavits un alcance que en realidad de verdad no tienen según la ley y los precedentes americanos. En bien de los intereses de sus clientes y de la buena práctica, los ahogados y notarios y los jueces deben considerar. esta cuestión cui-dadosamente. Recomendamos el estudio del trabajo del pro-fesor Throckmorton que ocupa las páginas 314 a 377 del volumen 2 de Corpus Juris. En este caso concreto que re-solvemos, repetimos, son las circunstancias concurrentes las que nos han llevado a la confirmación de la sentencia. De otro modo, técnicamente, nos hubiéramos visto obligados a revocarla.
3. En su alegato la parte apelante sostiene que habiendo el juez Cuevas Zequeira desestimado la excepción previa in-terpuesta a la demanda, su sucesor el juez Berga no tenía autoridad para fallar el pleito en la forma en que lo hizo, esto es, prácticamente revocando la decisión de su antecesor en la cuestión fundamental de derecho envuelta en el litigio.
La decisión de una excepción previa no es la determina-ción final del pleito a menos que se registre como sentencia. El pleito continúa su curso y la misma cuestión puede ser ■ *40de nuevo levantada y resuelta en sentido contrario. Véase 31 Cyc. 350. Y el lieclio de que un juez debidamente nom-brado intervenga en un pleito después de decidida por su antecesor una excepción previa, no le priva de facultad para resolver la misma cuestión en sentido contrario, si de nuevo se suscita, o debe necesariamente resolverla al pronunciar su sentencia. Dicho juez tiene en tal caso las mismas facultades y deberes que su antecesor.
Por virtud de todo lo expuesto, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf disintió.